UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) : ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2010 9 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-102441 BRINX RESOURCES LTD. (Exact name of registrant as specified in its charter) Nevada 98-0388682 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 820 Piedra Vista Road NE, Albuquerque, NM 87123 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (505) 250-9992 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[]Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[X]Yes[]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). []Yes[]No(Not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. 1 Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes[X] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$4,064,969 as of April 30, 2010 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:24,629,832 as of January 27, 2011 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This report includes “forward-looking statements.”All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements.In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “project,” “estimate,” “anticipate,” “believe,” or “continue” or the negative thereof or variations thereon or similar terminology.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot give any assurance that such expectations will prove to have been correct.Important factors that could cause actual results to differ materially from our expectations (“Cautionary Statements”) include, but are not limited to, our assumptions about energy markets, production levels, reserve levels, operating results, competitive conditions, technology, the availability of capital resources, capital expenditure obligations, the supply and demand for oil and gas, the weather, inflation, the availability of goods and services, oil and natural gas drilling risks, general economic conditions (either internationally or nationally or in the jurisdictions in which we are doing business), legislative or regulatory changes (including changes in environmental regulation, environmental risks and liability under federal, state and foreign environmental laws and regulations), the securities or capital markets and other factors disclosed under “Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations,” “Item 2. Properties” and elsewhere in this report.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements.We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. “Bbl” is defined herein to mean one stock tank barrel, or 42 U.S. gallons liquid volume, used in reference to oil or other liquid hydrocarbons. “Mcf” is defined herein to mean one thousand cubic feet of natural gas at standard atmospheric conditions. “Working interest” is defined herein to mean an interest in an oil and gas lease that gives the owner of the interest the right to drill for and produce oil and gas on the leased acreage and requires the owner to pay a share of the costs of drilling and production operations.The share of production to which a working interest owner is entitled will always be smaller than the share of costs that the working interest owner is required to bear, with the balance of the production accruing to the mineral owners of royalties. 2 PART I ITEM 1.BUSINESS. We are an independent oil and gas company engaged in exploration, development and production of oil and natural gas. As production of these products continues, they will be sold to purchasers in the immediate area where the products are produced. Until 2005, our focus was on our undeveloped mineral interests and we were considered, at that time, to be a development stage company engaged in the acquisition and exploration of mineral and oil and gas properties.We still hold an interest in undeveloped mineral interests located in New Mexico (the “Antelope Pass Project”). However, in 2005, we suspended activities on our undeveloped mineral properties indefinitely in order to focus on our oil and gas properties and we did not conduct any operations or exploration activities on our undeveloped mineral properties during the fiscal year ended October 31, 2010. During 2005 and 2006, we acquired undeveloped oil and gas interests and commenced exploration activities on those interests.Our undeveloped oil and gas interests are located in Oklahoma, Mississippi and California.In 2006, we commenced oil and gas production and started earning revenues. Our plan of operations is to continue to produce commercial quantities of oil and gas and to drill re-entries to test the oil and gas productive capabilities of our oil and gas properties.As noted above, we have suspended our efforts indefinitely on the Antelope Pass Project in order to focus on our oil and gas interests. Corporate Background We were incorporated under the laws of the State of Nevada on December 23, 1998, initially to explore mining claims and property in New Mexico. Property Acquisitions and Dispositions Three Sands Project On October 6, 2005, we acquired a 40% working interest in Vector Exploration Inc.’s Three Sands Project for a total buy-in cost of $88,000 plus dry hole costs (the “Three Sands Project”).The Three Sands Project is located in Oklahoma.For the year ended October 31, 2006, we expended $530,081 in exploration costs.In June 2007, we acquired a 40% working interest in the William #4-10 well for a total cost of $285,196 and paid a further $17,000 in costs relating to the well.On March 19, 2008, we participated in the KC 80 #1-11 well and paid $75,000 for the prepaid drilling costs.During March and April 2008, we expended an additional amount of $48,763 for the intangible and tangible costs, and $161,650 during May to July 2008 for the KC 80 #1-11 well.The total cost of the Three Sands Project as of October 31, 2010 was $1,279,633.Our working interest in the Three Sands Project includes leasehold interests, one re-entry production well, one salt water disposal well and three drilled oil and gas wells.We also participate in drilling operations and related costs, in proportion to our working interest. Palmetto Point Project On February 28, 2006, we acquired a 10% working interest before completion and an 8.5% revenue interest after completion, in a 10-well program at the Palmetto Point Project operated by Griffin & Griffin Exploration LLC (“Griffin & Griffin”) for a total buy-in cost of $350,000 (the “Palmetto Point Project”). The Palmetto Point Project is located in Mississippi. On September 26, 2006, we acquired two additional wells (the PP F-6B and PP F52-A wells) within the Palmetto Point Project for $70,000.On October 1, 2007, we acquired and participated in drilling two more wells within the Palmetto Point Project (the PP F-12-2 and PP F-12-3 wells) at a cost of $69,862. On October 25, 2007, we paid $17,000 for a sidetrack, a deviation of the existing PP-F-12-3 well at an angle to reach additional targeted oil sands.The well was successfully completed as a flowing oil well. 3 On January 30, 2008, we incurred $36,498 for workovers to install submersible pumps.During November 2008 to July 2009, we incurred $44,623 for the Belmont Lake Project.The total cost of the Palmetto Point Project, including costs for the PP F-12-2, PP F-12-3, PP F-12-4 and PP F-52 wells, was $732,630 as of October 31, 2010. Mississippi Frio-Wilcox Joint Venture On August 2, 2006, we executed a memorandum agreement with Griffin & Griffin (as operator of the project), Delta Oil and Gas, Inc., Turner Valley Oil and Gas Company, Lexaria Corp., a Nevada corporation (“Lexaria”), and the Stallion Group to participate in two proposed drilling programs located in Southwest Mississippi and Northeast Louisiana, comprised of up to 50 natural gas and/or oil wells, at a price of $400,000 (the “Mississippi Frio-Wilcox Joint Venture”).We hold a 10% working interest in the Mississippi Frio-Wilcox Joint Venture project before production and a prorated reduced working interest after production based on the operator’s interest portion. On June 21, 2007, we assigned our future development interests and obligations for any new wells on our Mississippi Frio-Wilcox Joint Venture property to Lexaria for the sum of $1. We believe the assigned interests to be of nominal value.We maintained our original interest, rights, title and benefits to all seven wells drilled with our participation at the Mississippi Frio-Wilcox Joint Venture property between August 3, 2006 and June 19, 2007, specifically wells CMR-USA-39-14, Dixon #1, Faust #1 TEC F-1, CMR/BR F-14, RB F-1 Red Bug #2, BR F-33, and Randall #1 F-4, and any offset wells that could be drilled to any of these specified wells.We do not anticipate expending additional exploration funds on the project. 2008-3 Drilling Program, Oklahoma On January 12, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2008-3 Drilling Program for a total buy-in cost of $28,581.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The Before Casing Point (“BCP”) Interest shall be 6.25% and the After Casing Point (“ACP”) Interest shall be 5.00%.From January to July 2009, we expended an additional $213,925 in addition to $18,850 that was spent in previous periods.The well, Wigley #1-11, was abandoned during March 2009, and the cost and its buy-in cost total of $33,423 were moved to the proved properties pool.Selman #1-21 and Bagwell #1-20 started producing during May 2009, Ard #1-36 started producing during June 2009, and Selman #2-21 started producing during July 2009.The Selman #2-21 was later abandoned in April 2010.The interests are located in Garvin County, Oklahoma.The total cost of the 2008-3 Drilling Program was $257,564 as of October 31, 2010. King City, California Effective May 25, 2009, we entered into an agreement with Sunset Exploration to explore for oil and gas on 10,000 acres located in west central California.We paid $100,000 to earn a 20% working interest in the project by funding a maximum of 50% of a $200,000 geophysical survey composed of gravity and seismic surveys and agreeing to carry Sunset Exploration for 33.33% of dry hole cost of the first well.Completions and drilling of this first well and completion of subsequent wells on the 10,000 acres will be proportionate to each parties’ working interest.The Company has expended $6,091 for the year ended October 31, 2010. 2009-2 Drilling Program, Oklahoma On June 19, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2009-2 Drilling Program for a total buy-in cost of $26,562.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest shall be 6.25% and the ACP Point Interest shall be 5.00%.The well, James #1-18, was abandoned in September 2009 and the cost and its buy-in cost total of $41,934 were moved to the proved properties pool. Little Chief #1-3 was abandoned in November 2009 and the cost and its buy-in cost total of $35,528 were moved to the proved properties pool.J.C. Carlton #1-31 was abandoned in April 2010 and the cost and its buy-in cost total of $38,630 were moved to the proved properties pool.As of October 31, 2010, the total cost of the 2009-2 Drilling Program was $115,582.The interests are located in Garvin County, Oklahoma. 4 2009-3 Drilling Program, Oklahoma On August 12, 2009, we acquired a 5.00% working interest in Ranken Energy Corporation’s 2009-3 Drilling Program for a total buy-in cost of $37,775.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.Jackson #1-18 started producing in January 2010 and an amount of $63,725, which included the buy-in cost, was moved to the proved properties pool.Miss Gracie #1-18 started producing in March 2010 and an amount of $62,268, which included its buy-in cost, was moved to the proved properties pool.Brewer #1-20 was abandoned in June 2010 and the cost and its buy-in cost total of $64,936 were moved to the proved properties pool.Waunice #1-36 started producing in June 2010 and an amount of $43,848, which included its buy-in cost, was moved to the proved properties pool.It was later abandoned in September 2010.The total cost of the 2009-3 Drilling Program, including drilling costs, as of October 31, 2010 was $294,164.The interests are located in Garvin County, Oklahoma. 2009-4 Drilling Program, Oklahoma On December 19, 2009, we acquired a 5.00% working interest in Ranken Energy Corporation’s 2009-4 Drilling Program for a total buy-in cost of $13,482.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.Dennis #1-8 started producing in May 2010 and an amount of $79,892, which included the buy-in cost, was moved to the proved properties pool.It was later abandoned in September 2010.As of October 31, 2010, the total cost of the 2009-4 Drilling Program was $172,530.The interests are located in Garvin County, Oklahoma. Washita Bend 3D Exploration Project, Oklahoma On March 1, 2010, we acquired a 5.00% working interest in Ranken Energy Corporation’s Washita Bend 3D Exploration Project for a buy-in cost of $46,250.As of October 31, 2010, the total cost, including seismic costs, was $337,398. South Wayne Prospect, Oklahoma On March 14, 2010, we acquired a 5.00% working interest in McPherson #1-1 well for a payment of $5,000 for leasehold, prospect and geophysical fees, and dry hole costs of $32,370.The total cost, including drilling costs, as of October 31, 2010 was $60,914.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.The interests are located in McClain County, Oklahoma. 2010-1 Drilling Program, Oklahoma On April 23, 2010, we acquired a 5.00% working interest in Ranken Energy Corporation’s 2010-1 Drilling Program for a total buy-in cost of $39,163.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.Julie #1-14 was abandoned in October 2010 and the cost and buy-in cost total of $47,035 were moved to the proved properties pool.The estimated completion cost of $16,860 for Jack #1-13 was accrued for the year end.As of October 31, 2010, the total cost of the 2010-1 Drilling Program was $232,212.The interests are located in Garvin County, Oklahoma. International Exploration Program The Company is attempting to expand its property base by locating other resource properties internationally. Accordingly, we have hired consultants to gather data on properties that may be of interest to us. The consultants on a best efforts basiswill attempt to acquire option agreements, lease agreements and/or the outright purchase of oil and /or gas properties internationally. As of the date of this filing, we have not found a suitable acquisition. 5 Antelope Pass Project In September 2002, we acquired a 100% interest in leases on unpatented lode mining claims in the Antelope Pass Project, located in the Hidalgo County, New Mexico for $811, from Leroy Halterman, who was a non-affiliate of our company at that time.The Antelope Pass Project consists of the Kendra 1 through Kendra 8 mineral claims.Unpatented claims are mining claims for which the holder has no patent, or document that conveys title.The 2010-2011 Bureau of Land Management maintenance fee has been paid and the claims are valid until September 2011 without any additional expenditure. We have suspended our efforts indefinitely on the Antelope Pass Project. Exploration and Acquisition Capital Expenditures During the fiscal years ended October 31, 2010, 2009, and 2008, we incurred $1,170,104, $668,446, and $291,150, respectively, in identifying and acquiring oil and natural gas interests, and for exploration costs. Principal Products We conduct exploration activities to locate oil and natural gas. As we continue our production of these products, we anticipate that generally they will be sold to purchasers in the immediate area where the products are produced. We expect that the principal markets for oil and natural gas will continue to be refineries and transmission companies that have facilities near our producing properties. Competition Oil and gas exploration, mineral exploration and acquisition of undeveloped properties are highly competitive and speculative businesses.We compete with a number of other companies, including major mining and oil and gas companies and other independent operators that are more experienced and which have greater financial resources.We do not hold a significant competitive position in either the mining industry or the oil and gas industry. Major Customers During the fiscal years ended October 31, 2010 and 2009, we collected $451,359 (69%) and $171,418 (43%), respectively, of our revenues from Ranken Energy Corporation, the operator of the Oklahoma Properties.Since we work with only a few operators, we will continue to be dependent on these few operators for a substantial portion of our revenues in fiscal year 2011. Compliance with Government Regulation Our oil and gas operations are subject to various levels of government controls and regulations in the United States. Legislation affecting the oil and gas industry has been pervasive and is under constant review for amendment or expansion. Pursuant to such legislation, numerous federal, state and local departments and agencies have issued extensive rules and regulations binding on the oil and gas industry and its individual members, some of which carry substantial penalties for failure to comply. Such laws and regulations have a significant impact on oil and gas drilling, gas processing plants and production activities, increase the cost of doing business and, consequently, affect profitability. Inasmuch as new legislation affecting the oil and gas industry is commonplace and existing laws and regulations are frequently amended or reinterpreted, we are unable to predict the future cost or impact of complying with such laws and regulations.A breach or violation of such laws and regulations may result in the imposition of fines and penalties.At present, we do not believe that compliance with environmental legislation and regulations will have a material effect on our operations; however, any changes in environmental legislation or regulations or in our activities may cause compliance with such legislation and/or regulation to have a material impact on our operations.In addition, certain types of operations require the submission and approval of environmental impact assessments.Environmental legislation is evolving in a manner that means stricter standards, and enforcement, fines and penalties for non-compliance are becoming more stringent.Environmental assessments of proposed projects carry a heightened degree of responsibility for companies and directors, officers and employees.The cost of compliance with changes in governmental regulations has a potential to reduce the 6 profitability of operations.We intend to ensure that we comply fully with all environmental regulations relating to our operations. With respect to our Oklahoma oil and gas interests, we are required to file Oklahoma Form 1000 and pay $100 to obtain state permits for oil and gas drill sites on private lands.With respect to our Mississippi oil and gas interests, we are required to file Mississippi Form 2 and pay $350 to obtain state permits for oil and gas drill sites on private lands.Although we do not presently hold any interest in leases on state or federal lands, in the future we may be required to obtain environmental assessments in connection with wildlife impacts or archeological clearances. With respect to our Antelope Pass Project, we will be required to conduct all mineral exploration activities in accordance with the Bureau of Land Management (“BLM”) of the United States Department of the Interior.If we proceed with our Antelope Pass Project, we will be required to obtain a permit prior to the initiation of exploration.To obtain a permit we will have to submit plans of operations to both the BLM and the State of New Mexico as part of our permit application. Employees Leroy Halterman serves as our president and secretary and a director.As of the date of this report, Mr. Halterman receives monthly management fees of $5,000 and a reimbursement for office space.For the fiscal years ended October 31, 2010 and 2009, we incurred $60,000 and $60,000, respectively, for Mr. Halterman’s services. We engaged Kulwant Sandher to serve as our chief financial officer on a part-time basis beginning November 2009 and pay him CAD$2,500 per month.For the fiscal year ended October 31, 2010, we paid Mr. Sandher $72,068 for his services. We pay management fees of $7,500 per month to Kenneth Cabianca, one of our directors.For the fiscal years ended October 31, 2010 and 2009, we paid Mr. Cabianca $90,000 and $102,000 in management fees, respectively. For the fiscal years ended October 31, 2010 and 2009, we incurred $60,000 and $60,500, respectively, for administrative services performed by Downtown Consulting.Downtown Consulting is an entity owned and controlled by Sarah Cabianca, the daughter of Kenneth Cabianca and one of our shareholders.We pay Downtown Consulting a monthly fee of $5,000 for its services.We anticipate that we will be conducting most of our business through agreements with consultants and third parties.We have not entered into any arrangements or negotiations with any other consultants or third parties and our employees are not covered under a collective bargaining agreement. ITEM 1A.RISK FACTORS. Not required for smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not required for smaller reporting companies. 7 ITEM 2.PROPERTIES. Oil and Gas Properties Current Oklahoma Projects 2008-3 Drilling Program, Oklahoma.On January 12, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2008-3 Drilling Program for a total buy-in cost of $28,581.We agreed to participate in the drilling operations to casing point in the initial test well of each prospect.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.From January 2009 to July 2009, we expended $213,925 in addition to $18,850 that was spent in previous periods.The total cost of the 2008-3 Drilling Program as of October 31, 2010 was $257,564.The interests are located in Garvin County, South Central Oklahoma. This program is composed of four 3-D seismically defined separate prospects with one exploratory well in three of the prospects and two in the fourth prospect.Targeted pay zones include the prolific Bromide Sands, Viola Limestone, Deese Sandstone and Layton Sandstone.One of the wells has very similar geology and structure to the Bromide sands in the Owl Creek field. Five wells were drilled during 2009.Production casing was set on four of the five wells and the fifth well was deemed non-commercial and was plugged and abandoned.Two of the four completed wells are still producing commercial quantities of oil and gas, with one of the wells still flowing naturally and producing most of the oil.During calendar year 2011 at least one development well is planned to be drilled.As of October 31, 2010, the two producing wells in this program have produced a total of 131,217 Bbls of oil and 22,654 Mcf of natural gas. 2009-2 Drilling Program, Oklahoma.On June 19, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2009-2 Drilling Program for a total buy-in cost of $26,562.We agreed to participate in the drilling operations to casing point in the initial test well of each of three prospects.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.The interests are located in Garvin County, Oklahoma.A total of three wells were drilled in this program and targeted pay zones that were the same as in the 2008-3 program.The zones included the prolific Oil Creek, Bromide Sands, Viola, Deese and Layton Sandstone. This program is composed of three 3-D seismically defined separate prospects.All wells were drilled in the last fiscal quarter of 2009. Two of the wells were deemed non-commercial and were plugged and abandoned.Production casing was set on one of the three wells and completion efforts have taken place on the third well; however, after testing it was also deemed non-commercial and plugged.As of October 31, 2010, the total cost of the 2009-2 Drilling Program was $115,582. 2009-3 Drilling Program, Oklahoma.On August 12, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2009-3 Drilling Program for a total buy-in cost of $37,775.We agreed to participate in the drilling operations to casing point in the initial test well on each of four prospects.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.The total costs incurred, including drilling costs, as of October 31, 2010 was $294,164.The interests are located in Garvin County, Oklahoma.Targeted pay zones include the prolific Oil Creek, Bromide Sands, Viola and Deese sands. This program is composed of four 3-D seismically defined separate prospects with one exploratory well in each of the four prospects.All four of the wells have been drilled and production casing has been set on all four.Two of the wells had successful drill stem test that flowed oil and gas to the surface.Electric and radiation logs indicate multiple pay zones in all four wells. One of the four wells in this program was completed in late January 2010 as a flowing oil and gas well.The well was flowing naturally at rates between 400 and 500 barrels of fluid per day with an oil cut of between 50% and 70% oil.Natural gas was being produced at a rate of over 400 Mcf per day.The well only produced for a few days before snow and ice storms forced shutting the well in because the produced oil and water could not be hauled away from the location and the storage tanks for these liquids were full. Conditions have improved and the well is now producing and selling oil and natural gas. The second well that also had a flowing drill stem test was completed in late March 2010 and that well is currently producing as a naturally flowing oil and gas well.Total production from these two producing wells as of October 31, 2010 totaled 57,553 Bbls of oil and 22,437 Mcf of natural gas. In late June 2010, a successful development well was drilled as an offset to the naturally flowing well that is still producing at a rate of 230 Bbls oil and 28 Mcf of natural gas per day.This development well was completed 8 in early August 2010 and is flowing at a rate of 320 Bbls of oil and 40 Mcf of natural gas per day and should add significantly to this program’s future oil and gas production.Total production from this producing well as of October 31, 2010 was 26,280 Bbls of oil and 2,808 Mcf of natural gas. The two remaining wells were completed in late May 2010.After testing, both wells were deemed to be non-commercial and have been plugged and abandoned. 2009-4 Drilling Program, Oklahoma.On December 19, 2009, we acquired a 5% working interest in Ranken Energy Corporation’s 2009-4 Drilling Program for a total buy-in cost of $13,482.We agreed to participate in the drilling operations to casing point in the initial test well on each of two prospects.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.The total costs incurred, including drilling costs, as of October 31, 2010 was $172,530.The interests are located in Garvin County, Oklahoma.Targeted pay zones include the prolific Oil Creek, Bromide Sands, Viola and Deese sands. This program is composed of four 3-D seismically defined separate prospects with one exploratory well in each of the two prospects. Drilling of the first well started in early February 2010 and reached total depth on February 20, 2010. The second well drilling started in late February 2010 and reached total depth on April 8, 2010. Both of the wells intercepted multiple potential productive horizons and production casing was set. The lowest horizon in the first well flowed oil and gas on a drill stem test.Weather was initially a problem with heavy rain causing flooding and other delays but both wells have now been completed.Both wells were treated for a poor cement bond and only one remains in production.The one well that could not be successfully treated for the poor cement bond was plugged and abandoned.Another well is being drilled as a twin to this well.If it is not successful it will be left unplugged as a possible salt water disposal well.As of October 31, 2010, both wells have produced a total of 2,734 Bbls of oil and have produced 1,733 Mcf of natural gas. 2010-1 Program, Oklahoma.On April 23, 2010, we acquired a 5% working interest in Ranken Energy Corporation’s 2010-1 Drilling Program for a total buy-in cost of $39,163.We agreed to participate in the drilling operations to casing point in the initial test well on each of two prospects.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.The total cost incurred, including drilling costs, as of October 31, 2010 was $232,212.The interests are located in Garvin County, Oklahoma.Targeted pay zones include the prolific Oil Creek, Bromide Sands, Viola and Deese sands. This program is composed of four 3-D seismically defined separate prospects with one exploratory well in each of the two prospects. As of late October 2010, all four wells of the four-well program had been drilled.Three of the wells had production casing set and one well was plugged and abandoned.The three successful wells intercepted multiple pay zones including the prolific lowest zone.One well had a flowing drill stem test but the other two wells were not drill stem tested.All three wells show excellent porosity, permeability, and hydrocarbon shows.Completion of these wells started in mid-September.Two of the wells have been completed in the deepest pay zone with one well producing between 90 to 110 barrels of oil water free and the second was producing at a rate of 360 to 400 barrels of oil per day in early December 2010.An offset development well to the previously mentioned high flow rate well is planned for the second or third fiscal quarter.These wells did not have any commercial production prior to October 31, 2010. South Wayne Prospect, Oklahoma. On March 14, 2010, we acquired a 5% working interest in Okland Oil’s South Wayne prospect for a total buy-in cost of $5,000 and dry hole costs of $32,370.We agreed to participate in the drilling operations to casing point in the initial test well on each of two prospects.The BCP Interest shall be 6.25% and the ACP Interest shall be 5.00%.The total cost incurred, including drilling costs, as of October 31, 2010 was $60,914.The well and related leasehold interests are located in McClain County, Oklahoma.As of October 31, 2010, the well had been drilled and production casing has been set.The well was perforated in July 2010 and immediately started flowing oil at a rate of 200 Bbls per day.The flow of oil was slowed and stopped due to a buildup of paraffin.A pumping unit was placed on the well in late August 2010 and the well is now producing at a rate of 85 Bbls of oil and 25 Mcf of natural gas.Total production for the McPherson well as of October 31, 2010 was 6,068 Bbls of oil and 1,726 Mcf of natural gas. Washita Bend 3D Exploration Project, Oklahoma.On March 1, 2010, we agreed to participate with a 5% interest in a 3-D seismic program managed by Ranken Energy Corporation for a buy-in cost of $46,250.The 9 Oklahoma 3-D seismic program will cover approximately 135 square miles in a known oil and gas producing area.An earlier 2-D seismic program over the same area indicated a number of untested structures.We expect the 3-D program will refine and better define the structures discovered during the earlier program and pinpoint drill locations.We will participate in the seismic program and the related prospect generation and acquisition phase without any promotion.The BCP Interest shall be 5.625% and the ACP Interest shall be 5.00% on the first eight wells and then 5% before and after casing point on succeeding wells.The total cost, including seismic costs, as of October 31, 2010 was $337,398. Work has commenced on this project and, as of August 11, 2010, almost half of all the surface permits have been acquired.Ownership reports are being completed.The start date for the surveying was early December 2010 with seismic data acquisition expected to start in early February 2011.A total of 5,148 acres of leases have been acquired thus far. Three Sands Project Location and Access.The Three Sands Project is an oil and gas exploration project located in Noble County, Oklahoma. The property can be reached by Oklahoma State Highway 77 and then accessed by a secondary gravel and dirt road. Previous Operations and History.The Three Sands field was drilled on 10-acre spacing in the 1920s and 1930s and was very active in producing over 200 million Bbls of oil and an unknown amount of gas from a six-section (3,800 acres) area. However, during this period, most wells were abandoned within twenty years as the wells became commercially unviable due to the lack of technology. In particular, during this period, technology was not available, as it is today, to handle high volumes of water and its subsequent disposal, nor was it capable of drilling in areas where the tightness of rock limited flow. The primary targets of the Three Sands Project are the Arbuckle, Wilcox and Viola Formations. These were the deep pay zones first discovered in the field, and in addition to the oil they produced, large amounts of water were eventually produced forcing the abandonment of the well. Today the water problem has been overcome with down hole electrical high volume pumps and adequate disposal wells, allowing continued exploration. Geology of the Three Sands Project.Geologically, this field is a balded structure in which a combination of structure and erosion has aided in producing the field. Pay zones in the project vary from the Arbuckle to the Pennsylvanian and are productive over a 5,000-foot interval that starts at less than 1,000 feet from the surface. In a 2004 drill test, more than two-dozen pay zones were encountered (some of which have not been produced). Costs Including Previous Work.As of October 31, 2010, we have expended $1,279,633 in connection with the Three Sands Project, including leasing, title, drilling, and casing. Present Activities.Drilling of the Kodesh #1 disposal well was completed on October 3, 2005 and drilling of the Kodesh #2 well was completed on October 23, 2005. Completion and equipping of these wells took place during mid-December 2005 through early January 2006.The Kodesh #1 is being used for salt water disposal well.The Kodesh #2 well no longer produces oil on a daily basis, but there is a small amount of natural gas being produced. As of October 31, 2010, it has produced 3,690 Bbls of oil and 8,269 Mcf of natural gas.At the time of this report, the Kodesh #2 well has not been producing oil because of a failure of the downhole pump.In late December 2010, additional casing was placed in the well and in mid-January 2011, new pay zones were perforated and fracture treated.A new pumping unit was placed on the well and the unit is currently pumping load water back that was used to the fracture treat the formation along with commercial quantities of oil and natural gas.Once most of the load water is pumped back a production rate can be established. During January 2007, we re-entered the Dye Estate #1 well.Production of natural gas from the Dye Estate #1 well commenced in mid-August 2007.As ofOctober 31, 2010, the Dye Estate #1 well has produced 6,439 Mcf of natural gas and is currently averaging natural gas production at a rate of 8 Mcf per day. Water from the Dye Estate #1 well is being disposed in the Kodesh #1 disposal well. 10 We commenced drilling the William #4-10 well in early June 2007, reaching a total depth of 4,810 feet in mid-June 2007.Electric and radiation logs indicated that the William #4-10 well contained four potential commercial pay zones, the Wilcox Sand, Mississippi Lime, Layton Sand and the Tonkawa Sand.Completion of the lowest zone, the Wilcox Sand, occurred in mid-August 2007.Production from the William #4-10 well started in mid-October 2007. During the first quarter of 2008, we perforated, fracture treated and tested the Mississippi Lime and the lower Layton Sand to increase the production rate of both gas and oil from the William #4-10 well and provide data regarding the potential of these formations for the remainder of the leases on the Three Sands Project.As of October 31, 2010, the William #4-10 well has produced 2,449 Bbls oil and 67,491 Mcf of gas.The well is currently producing at a rate of 1 barrel of oil per day and 107 Mcf of natural gas. Drilling commenced on the KC 80 #1-11 well in mid-February 2008 and reached total depth of 4,720 feet by the end of February 2008.The KC 80 #1-11 has been surveyed with radiation and electrical logs.The primary target for the well is the upper Mississippian Limestone and Chat Formation. The KC-80 well’s logs indicate significant thickness of Chat and upper Mississippi Limestone with good porosity, permeability, and hydrocarbon shows. Completion of the KC 80 #1-11 well started in late April 2008.The lowest pay zone, the Mississippian, was acidized and partially fracture treated.In early August a similar treatment was given to the Chat zone or the horizon that lies above the lowest pay zone. As of October 31, 2010, the KC 80 #1-11 well is producing at a rate of 3 Bbls of oil and 30 Mcf of natural gas daily.As of October 31, 2010, the KC 80 #1-11 has produced 5,086 Bbls of oil and 32,091 Mcf of natural gas. Drilling commenced on the Taylor #1 well on October 7, 2010 and reached a total depth of 4,825 feet on October 14, 2010.The primary target of the well was the Mississippian Limestone.The well was fracture treated in mid-December 2010 and production testing will follow.There was no production from this well prior to October 31, 2010. Palmetto Point Project Location and Access.The Palmetto Point Project is located on the border of southern Mississippi and Louisiana along the floodplain of the Mississippi river. The area is approximately 20 miles west of Woodville, Mississippi and approximately 50 miles northwest of Baton Rouge, Louisiana.The wells are located in Township 2 North, Ranges 4 & 5, in West Adams and Wilkinson Counties in the state of Mississippi. The area may be accessed via Interstate 55 (approximately 100 miles south of Jackson, Mississippi) and then west via state highways.The drill locations are accessed by secondary gravel and dirt roads. Transporting natural gas to the market will be accomplished via a series of pipelines which cross the project area. Previous Operations and History. Griffin & Griffin, the operator for the Palmetto Point Project, has over 40 years of operations history in the Palmetto Point Project area and has acquired substantial data and 3-D seismic data for the Palmetto Point Project.To date, Griffin & Griffin has drilled, owned or operated more than 100 Frio wells in the region. More specifically, Griffin & Griffin has drilled to a subsurface depth and has penetrated the sands of the Frio Formation on the Palmetto Point Project. Geology of the Palmetto Point Project. The prospect wells were located to test the Frio Geological Formation. Frio wells typically enjoy low finding costs. Griffin & Griffin has utilized seismic “bright spot” technology, which helps to identify gas reservoirs and to delineate reservoir geometry and limits. The term “bright spot” is used to describe a geophysical amplitude anomaly, which is simply a velocity change from a higher velocity to lower velocity.Sands that contain gas are predictable by this method because the gas will provide a slower velocity response giving an abnormally intense trough-peak reflections, therefore termed a “bright spot”. The data evaluation in the Frio section gives a direct hydrocarbon indication (“HCI”) allowing one to not only see gas seismically, but also the lateral extent of each gas reservoir at various depths to include multiple horizons at some locations. The gas targets at the Palmetto Point Project occur at shallow depths and have minimal completion costs. The Frio project in the area of Southwest Mississippi and North-Central Louisiana is a very complex series of sand representing marine transgressions and regressions and resulting in the presence of varying depositional 11 environments. Structurally, the Frio gas accumulations are a function of local structure and/or structural nose formed as a result of differential compaction features. However, stratigraphic termination (updip pinchout of sands within shales) also plays a role in most Frio accumulations. The stratigraphy is so complex that seismic direct HCI evaluations are presently the only viable exploratory tool for the Frio prospect. Proposed Program of Exploration.The Palmetto Point Project program has been completed and no further exploration wells are planned.We are assessing additional development wells in the Belmont Lake oil field discovered by the PP F-12 well.The Mississippi Frio-Wilcox Joint Venture program described below is the successor to the Palmetto Point Program and will continue our exploration and development in the Frio and Wilcox projects. Costs Including Previous Work.As of October 31, 2010, we have expended $732,630in connection with the Palmetto Point Project, including leasing, title, drilling, and casing. Present Activities.As of October 31, 2007, Griffin & Griffin, operator of the Palmetto Point Project, drilled all ten of the wells in the Palmetto Point Project.Eight of the wells were successful and two were dry holes which were not completed.Seven of the eight successful wells were completed and are currently producing.One of the eight wells, the PP F-12, was completed as a flowing oil well in early October 2007.The PP F-12 well flowed oil at rates of over 100 Bbls per day and in December 2007 was offset by two additional wells in the project, the PP F-12-2 and PP F-12-3.The PP F-12-2 was a dry hole and the PP F-3 was completed as a flowing oil well. Both the PP F-12 and the PP F-3 oil well locations and several of our gas well locations were flooded at the Palmetto Point Project.Prior to the flooding, we had partly completed work to install gas lift pumps at each well; however, the work could not be completed before the locations were flooded.There was virtually no damage to our surface equipment located at the well heads, as our batteries and other production facilities were located above the flood waters.The only damage was to our lost production because the well had to be shut-in.We do not believe that the flooding will adversely affect future oil recovery from these wells. In early September 2008, flood waters had receded sufficiently and work began on placing the PP F-12 and PP F12-3 back on line and producing oil.Gas lift pumps were installed on both wells and other modification and additional equipment such as compressors were also installed.At the end of October 2009 both wells were producing oil at combined rates of between 80 and 100 barrels of oil per day. In early September 2010, flood waters had receded sufficiently again to resume work on the Palmetto Point Project and three development wells were drilled in the field.One well encountered only natural gas and was plugged and abandoned.The remaining two wells were completed as oil wells.One of the completed oil wells flowed naturally and contributed approximately 2,000 barrels of oil to the production totals prior to October 31, 2010.Present activities include completion of a source gas well, completing a salt water disposal well and running gas injection line and production line to the new wells and tanks battery.All four oil wells including both the new wells and previously drilled and completed well should be in production by the start of the second fiscal quarter. During the three-month period ended October 31, 2010, the Belmont Lake Oil field produced 7,168 Bbls of oil and sold no natural gas. Mississippi Frio-Wilcox Joint Venture Location and Access. The Mississippi Frio-Wilcox Joint Venture is located on the border of southern Mississippi and Louisiana along the floodplain of the Mississippi river. The area is approximately 20 miles west of Woodville, Mississippi and approximately 50 miles northwest of Baton Rouge, Louisiana.The wells are located in Township 2 North, Ranges 4 & 5, in West Adams and Wilkinson Counties in the state of Mississippi. The area is accessible via Interstate 55 (approximately 100 miles south of Jackson, Mississippi) and then west via state highways.The drill locations are accessed by secondary gravel and dirt roads. Transporting natural gas to the market will be accomplished via a series of pipelines which cross the project area. Previous Operations and History.As described above, we participated in the ten-well Palmetto Point Project program in the same area as the Mississippi Frio-Wilcox Joint Venture. The Mississippi Frio-Wilcox Joint 12 Venture is the successor to the Palmetto Point Project. Griffin & Griffin, the operator for the Palmetto Point Project, is also the operator for the Mississippi Frio-Wilcox Joint Venture.Griffin & Griffin has over 40 years of operations history in the Mississippi Frio-Wilcox Joint Venture area and has acquired substantial data and 3-D seismic for the Mississippi Frio-Wilcox Joint Venture.To date, Griffin & Griffin has drilled, owned or operated more than 100 Frio wells in the region. Geology of the Palmetto Point Project. The prospect wells are located to test the Frio Geological Formation. The gas targets at the Mississippi Frio-Wilcox Joint Venture occur at shallow depths and have minimal completion costs. The Frio in the area of Southwest Mississippi and North-Central Louisiana is a very complex series of sand representing marine transgressions and regressions and resulting in the presence of varying depositional environments. Structurally, the Frio gas accumulations are a function of local structure and/or structural nose formed as a result of differential compaction features. However, stratigraphic termination (updip pinchout of sands within shales) also plays a role in most Frio accumulations. The stratigraphy is so complex that seismic HCI evaluations are the only viable exploratory tool for the Mississippi Frio-Wilcox Joint Venture. Proposed Program of Exploration. On June 21, 2007, we assigned our interests and all future development obligations for any new wells in the Mississippi Frio-Wilcox Joint Venture to Lexaria for the sum of $1. We believe the assigned interest to be of nominal value.We have maintained our original interest, rights, title and benefits to all seven wells drilled with our participation at the Mississippi Frio-Wilcox Joint Venture between August 3, 2006 and June 19, 2007, specifically wells CMR-USA-39-14, Dixon #1, Faust #1 TEC F-1, CMR/BR F-14, RB F-1 Red Bug #2, BR F-33, and Randall #1 F-4, and any offset wells that could be drilled to any of these specified wells. Costs Including Previous Work.As of October 31, 2010, we have expended $400,000 in connection with the Mississippi Frio-Wilcox Joint Venture, including leasing, title, drilling, and casing. Present Activities.Nine wells were drilled on the Mississippi Frio-Wilcox Joint Venture, of which, five wells were initially deemed successful and four wells were dry holes and were not completed.One of the five wells initially deemed to be successful was the BR F-24.However, subsequent testing of the BR F-24 indicated that it was not commercially viable and the well was plugged and abandoned in 2007.The four remaining successful wells were the Faust #1, USA 39-14, USA 1-37 and the BR F-33.The USA 39-14 has been completed and is now producing natural gas.As of October 31, 2010, these four wells were shut-in natural gas wells with no production.No further exploration wells are currently planned for this project. King City Oil Field Effective May 25, 2009, we entered into an agreement with Sunset Exploration to explore for oil and gas on 10,000 acres located in west central California.The agreement calls for us to earn a 20% working interest in the project by funding a maximum of 50% of a $200,000 geophysical survey composed of gravity and seismic surveys and agreeing to carry Sunset Exploration for 33.33% of dry hole cost of the first well.Completions and drilling of this first well and completion of subsequent wells on the 10,000 acres will be proportionate to each party’s working interest.The geophysical surveys have been completed and most have been processed and interpreted.The initial surveys indicated that several more short geophysical survey lines would improve the interpretation.These additional lines have been completed and subsequently several stages of reprocessing have been applied to the original data.Based on this data, two drill locations have been selected and permitting is underway.Drilling of one of these locations is anticipated in the spring of 2011. International Exploration Program The Company is attempting to expand its property base by locating other resource properties internationally. Accordingly, we have hired consultants to gather data on properties that may be of interest to us. The consultants on a best efforts basiswill attempt to acquire option agreements, lease agreements and/or the outright purchase of oil and /or gas properties internationally. As of the date of this filing, we have not found a suitable acquisition. 13 Production and Prices The following table sets forth information regarding net production of oil and natural gas, and certain price and cost information for fiscal years ended October 31, 2010, 2009 and 2008. For the fiscal year ended October 31, 2010 For the fiscal year ended October 31, 2009 For the fiscal year ended October 31, 2008 Production Data: Natural gas (Mcf) Oil (Bbls) Average Prices: Natural gas (per Mcf) Oil (per Bbl) Production Costs: Natural gas (per Mcf) Oil (per Bbl) Productive Wells The following table summarizes information at October 31, 2010, relating to the productive wells in which we owned a working interest as of that date. Productive wells consist of producing wells and wells capable of production, but specifically exclude wells drilled and cased during the fiscal year that have yet to be tested for completion (e.g., all of the operated wells drilled by the Company during this year have been cased in preparation for completion, but no operations have been initiated that would allow these wells to be productive). Gross wells are the total number of producing wells in which we have an interest, and net wells are the sum of our fractional working interests in the gross wells. Gross Net Location Oil Gas Total Oil Gas Total Oklahoma 11 1 12 Mississippi 2 0 2 Total 13 1 14 Unaudited Oil and Gas Reserve Quantities The following unaudited reserve estimates for Oklahoma, presented as of October 31, 2010, were prepared by J L. Thomas Engineering and Harper and Associates, both independent petroleum engineering firms. The unaudited reserve estimates for Mississippi and Louisiana, as of October 31, 2010, were prepared by Veazey & Associates, an independent petroleum engineering firm. The combined estimated proved reserves prepared by J L. Thomas Engineering, Veazey and Associates and Harper and Associates are summarized in the table below, in accordance with definitions and pricing requirements as prescribed by the Securities and Exchange Commission (the “SEC”).Prices paid for oil and natural gas vary widely depending upon the quality such as the Btu content of the natural gas, gravity of the oil, sulfur content and location of the production related to the refinery or pipelines. There are many uncertainties inherent in estimating proved reserve quantities and in projecting future production rates and the timing of development expenditures.In addition, reserve estimates of new discoveries that have little production history are more imprecise than those of properties with more production history.Accordingly, these estimates are expected to change as future information becomes available. 14 Proved oil and gas reserves are the estimated quantities of crude oil and natural gas which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. Proved developed oil and gas reserves are those reserves expected to be recovered through existing wells with existing equipment and operating methods. Unaudited net quantities of proved developed and undeveloped reserves of crude oil and natural gas (all located within United States) are as follows: Crude Oil Natural Gas Changes in proved reserves (Bbls) (Mcf) Estimated quantity, October 31, 2008 Revisions of previous estimate ) Discoveries Reserves sold to third parties - - Production ) ) Estimated quantity, October 31, 2009 Revisions of previous estimate - - Discoveries Production ) ) Estimated quantity, October 31, 2010 Proved Reserves at year end Developed Undeveloped Total Crude Oil (Bbls) October 31, 2010 October 31, 2009 Gas (MCF) October 31, 2010 October 31, 2009 Oil and Gas Acreage The following table sets forth the undeveloped and developed acreage, by area, held by us as of October 31, 2010.Undeveloped acres are acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and gas, regardless of whether or not such acreage contains proved reserves.Developed acres are acres, which are spaced or assignable to productive wells.Gross acres are the total number of acres in which we have a working interest.Net acreage is obtained by multiplying gross acreage by our working interest percentage in the properties.The table does not include acreage in which we have a contractual right to acquire or to earn through drilling projects, or any other acreage for which we have not yet received leasehold assignments. Undeveloped Acres Developed Acres Gross Net Gross Net Oklahoma Mississippi 80 California 0 Total 15 Drilling Activity The following table sets forth our drilling activity during the years ended October 31, 2010, 2009 and 2008. Gross Net Gross Net Gross Net Exploratory wells: Productive 9 8 1 Dry 4 3 0 0 Development wells: Productive 4 0 0 1 Dry 1 0 0 1 Total wells 18 11 3 Mineral Property Antelope Pass Project We suspended activities on the Antelope Pass Project indefinitely in order to focus on our oil and gas properties in 2005.We have not conducted any operations or exploration activities on the Antelope Pass Project since 2005.To date, we have expended $8,207 in connection with the Antelope Pass Project, including geological mapping, sampling and assaying. Location and Access.The Antelope Pass Project is located in west central Hidalgo County, New Mexico, approximately ten miles east of the New Mexico-Arizona border.The Antelope Pass Project lies in the Peloncillo Mountains, 35 miles southwest of Lordsburg, New Mexico.The closest major air service to the property is located in Tucson, Arizona.Access to the property is from Tucson traveling east via Interstate Highway 10 for approximately 130 miles to the Animas, New Mexico exit.From that exit, travel is south 20 miles on State Highway 338 to the town of Animas and then west for seven miles via State Highway 9.The property can be reached on gravel roads and dirt tracks. The property is comprised of low hills and alluvial valleys, with elevations ranging from a low of 4,480 feet to a high of 4,580 feet.Vegetation is sparse and includes desert grasses, cacti, and creosote bushes. The Antelope Pass Project consists of eight unpatented lode mining claims totaling 160 acres, situated in Township 27 South, Range 20 West, Sections 18 and 19 and Township 27 South, Range 21 West, Sections 13 and 24.A lode is a mineral deposit in consolidated rock as opposed to a placer deposit, which is a deposit of sand or gravel that contains particles of gold, ilmenite, gemstones, or other heavy minerals of value. The claims are located on federal lands under the administration of the Bureau of Land Management (BLM).They are not subject to any royalties, but annual maintenance fees must be paid to the BLM of $125 per claim or a total of $1,000 for the entire claim block to keep them valid.Including federal and county filing fees, an expenditure of approximately $125 per claim for total payment of $1,000 per year for the entire claim block is required to keep the claims valid. Under the General Mining Law of 1872, which governs our mining claims and leases, we, as the holder of the claim, have the right to develop the minerals located in the land identified in the claim.We must pay an annual maintenance fee of $125 per claim to hold the claim.Claims can be held indefinitely with or without mineral production, subject to challenge if not developed.Using land under an unpatented mining claim for anything but mineral and associated purposes violates the General Mining Law of 1872. Office Space We are using the offices of Leroy Halterman, our president.These offices are located at 820 Piedra Vista Road NE, Albuquerque, New Mexico 87123.We reimburse Mr. Halterman for the use of this space. 16 ITEM 3.LEGAL PROCEEDINGS. None. ITEM 4.(Removed and Reserved). PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock has been listed for quotation on the OTC Bulletin Board since July 27, 2004 under the symbol “BNXR”.The following table sets forth the range of high and low bid quotations for each fiscal quarter of the last two fiscal years. These quotations reflect inter-dealer prices without retail mark-up, markdown, or commissions and may not necessarily represent actual transactions. Bid Prices 2009 Fiscal Year High Low Quarter ending 01/31/09 Quarter ending 04/30/09 Quarter ending 07/31/09 Quarter ending 10/31/09 2010 Fiscal Year Quarter ending 01/31/10 Quarter ending 04/30/10 Quarter ending 07/31/10 Quarter ending 10/31/10 As of December 31, 2010, there were 34record holders of our common stock.The closing bid price of our stock on January 28, 2011 was $0.11. Since our inception, no cash dividends have been declared on our common stock. We had no sales of unregistered securities during the quarter ended October 31, 2010. ITEM 6.SELECTED FINANCIAL DATA. Not required for smaller reporting companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Our original business plan was to proceed with the exploration of the Antelope Pass Project to determine whether there were commercially exploitable reserves of gold located on the property comprising the mineral claims.Based on the geological report and recommendation prepared by Leroy Halterman, who was our geological consultant at that time, we completed geological mapping, sampling and assaying in connection with the first phase of a staged exploration program during the fiscal year ended October 31, 2004.In 2005, we suspended our activities on the Antelope Pass Project indefinitely in order to focus on our oil and gas properties and we did not conduct any operations or exploration activities on the Antelope Pass Project during the fiscal years ended October 31, 2010 or 2009.At the time of this report, we do not know when or if we will proceed with the Antelope Pass Project. 17 Our present plan of operation is to continue our exploration and production activities on our oil and gas properties.We anticipate that we will incur the following expenses over the next twelve months in connection with our oil and gas properties: § $620,000 to $1,120,000 in connection with our oil and gas properties to include seismic acquisitions, lease and associated broker costs, drilling, completing and equipping new wells and for costs associated with production; § $900,000 for operating expenses, including professional, legal, investor relations and accounting expenses associated with our being a reporting issuer under the Securities Exchange Act of 1934. Accordingly, we anticipate spending approximately $1,520,000 to $2,020,000 over the next twelve months in pursuing our stated plan of operations.The Company expects currently producing and new wells to come online, generating sufficient cash to offset any increase in expenses. Critical Accounting Policies Oil and Gas Interests.We utilize the full cost method of accounting for oil and gas activities.Under this method, subject to a limitation based on estimated value, all costs associated with property acquisition, exploration and development, including costs of unsuccessful exploration, are capitalized within a cost center.No gain or loss is recognized upon the sale or abandonment of undeveloped or producing oil and gas interests unless the sale represents a significant portion of oil and gas interests and the gain significantly alters the relationship between capitalized costs and proved oil and gas reserves of the cost center.Depreciation, depletion and amortization of oil and gas interests is computed on the units of production method based on proved reserves, or upon reasonable estimates where proved reserves have not yet been established due to the recent commencement of production.Amortizable costs include estimates of future development costs of proved undeveloped reserves. Capitalized costs of oil and gas interests may not exceed an amount equal to the present value, discounted at 10%, of the estimated future net cash flows from proved oil and gas reserves plus the cost, or estimated fair market value, if lower, of unproved interests.Should capitalized costs exceed this ceiling, an impairment is recognized.The present value of estimated future net cash flows is computed by applying average prices calculated on a simple average from the first day in the trailing 12 months, of oil and gas to estimated future production of proved oil and gas reserves as of year end, less estimated future expenditures to be incurred in developing and producing the proved reserves and assuming continuation of existing economic conditions. Asset Retirement Obligations. We follow FASB ASC 410-20 “Accounting for Asset Retirement Obligations”.FASB ASC 410-20 addresses financial accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs.FASB ASC 410-20 requires recognition of the present value of obligations associated with the retirement of tangible long-lived assets in the period in which it is incurred.As of October 31, 2010 and 2009, we recognized the future cost to plug and abandon the gas wells over the estimated useful lives of the wells in accordance with FASB ASC 410-20.The liability for the fair value of an asset retirement obligation with a corresponding increase in the carrying value of the related long-lived asset is recorded at the time a well is completed and ready for production.We amortize the amount added to the oil and gas properties and recognize accretion expense in connection with the discounted liability over the remaining life of the respective wells. The estimated liability is based on historical experience in plugging and abandoning wells, estimated useful lives based on engineering studies, external estimates as to the cost to plug and abandon wells in the future and federal and state regulatory requirements. The liability is a discounted liability using a credit-adjusted risk-free rate of 12%.Revisions to the liability could occur due to changes in plugging and abandonment costs, well useful lives or if federal or state regulators enact new guidance on the plugging and abandonment of wells. 18 The information below reflects the change in the asset retirement obligations during the years ended October 31, 2010 and 2009: October 31, October 31, Balance, beginning of year $ $ Liabilities assumed Revisions ) ) Accretion expense Balance, end of year $ $ The reclamation obligation relates to the Kodesh, Dye Estate, KC 80 and William wells at the Three Sands Property; the Palmetto Point Project well at the Frio-Wilcox Project; and ARD #1-36, Bagwell #1-20, Jackson #1-18, Miss Gracie#1-18, Joe Murray Farm, Dennis #1-8, Gehrke #1-24, Jack #1-13 and Miss Jenny #1-8 wells at the Oklahoma Properties.The present value of the reclamation liability may be subject to change based on management’s current estimates, changes in remediation technology or changes to the applicable laws and regulations.Such changes will be recorded in our accounts as they occur. Reserve Estimates.Our estimates of oil and natural gas reserves are projections based on an interpretation of geological and engineering data.There are uncertainties inherent in the interpretation of such data as well as the projection of future rates of production and the timing of development expenditures.Estimates of the economicallyrecoverable quantities of oil and natural gas attributable to any particular group of properties, classifications of such reserves based on the risk of recovery, and estimates of the future net cash flows expected therefrom may vary substantially.Actual production, revenues and expenditures with respect to our reserves will likely vary from estimates, and such variances may be material. Results of Operations We realized revenues of $657,929 from natural gas and oil sales during the fiscal year ended October 31, 2010, compared with $398,274 during the fiscal year ended October 31, 2009, an increase of $259,655 due primarily to an increase in the number of producing wells and an increase in commodity prices.In 2010, we sold 17,574 Mcf of natural gas and 8,213 Bbls of oil, and in 2009, we sold approximately 18,597Mcf of natural gas and 6,461Bbls of oil.Our natural gas volumes decreased by 10%, while our oil sales increased by 27%.The average price received for our natural gas sales in 2010 was $4.85 per Mcf, versus $2.90 per Mcf in 2009, representing an increase of $1.95 or 67%.The average price received for our crude oil sales in 2010 was $65.66 per Bbl, versus $51.41 per Bbl in 2009, representing an increase of $14.25 or 28%. For the fiscal year ended October 31, 2010, we incurred a net loss of $550,296, compared with a net loss of $377,866 for the fiscal year ended October 31, 2009 (an increase in net loss of $172,430). We incurred direct costs of $1,210,140 for the fiscal year ended October 31, 2010, compared with $1,024,206 for the fiscal year ended October 31, 2009, an increase of $185,934.The increase in our direct costs was largely attributable to an increase in our general and administrative costs.Our general and administrative costs increased to $893,795 for the fiscal year ended October 31, 2010, from $720,391 for the fiscal year ended October 31, 2009.The increase in our general and administrative costs was attributable to an increase in fees for consulting and investor relations services and increases in management fees and costs of administration services. Our depletion and accretion costs increased from $190,046 during the fiscal year ended October 31, 2009 to $220,078 for the fiscal year ended October 31, 2010, an increase of $30,032.Depletion is calculated based on production rates produced during the year.Our depletion and accretion costs increased as a result of an increase in our oil and gas producing wells. Our production costs decreased from $113,769 for the fiscal year ended October 31, 2009 to $96,267 for the fiscal year ended October 31, 2010, a decrease of $17,502. 19 Liquidity and Capital Resources As of October 31, 2010, we had cash and short term investments of $821,029 and working capital of $1,060,231, compared to cash of $1,947,950 and working capital of $2,494,387 as of October 31, 2009.We had sold our interest in our Owl Creek Project in fiscal 2008, resulting in cash of $3,617,109 as of October 31, 2008. During the fiscal year ended October 31, 2010, net cash provided by operating activities was $43,183, compared to cash of $1,000,714 used in operating activities for the fiscal year ended October 31, 2009. Net cash used in investing activities during the fiscal year ended October 31, 2010 was $1,970,104, compared with $668,446 used during the fiscal year ended October 31, 2009.We used $1,170,104 in cash for our oil and gas interests compared to $668,446 during the previous year; we invested $800,000 in a certificate of deposit with the Company’s bank. No cash was provided by or used in financing activities during the fiscal years ended October 31, 2010 and 2009. Recent Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. The ASU amends Subtopic 820-10 with new disclosure requirements and clarification of existing disclosure requirements. New disclosures required include the amount of significant transfers in and out of levels 1 and 2 fair value measurements and the reasons for the transfers. In addition, the reconciliation for level 3 activity will be required on a gross rather than net basis. The ASU provides additional guidance related to the level of disaggregation in determining classes of assets and liabilities and disclosures about inputs and valuation techniques. The amendments are effective for annual or interim reporting periods beginning after December 15, 2009, except for the requirement to provide the reconciliation for level 3 activities on a gross basis, which will be effective for fiscal years beginning after December 15, 2010. The Company is currently assessing the impact of ASU 2010-06 and does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. Off-Balance Sheet Arrangements We did not have any off-balance sheet arrangements as of October 31, 2010. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not required for smaller reporting companies. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Brinx Resources, Ltd. We have audited the accompanying balance sheet of Brinx Resources, Ltd. as of October 31, 2010 and the related statements of operations, stockholders’ equity and, cash flows for the period ended October 31, 2010. Brinx Resources, Ltd.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Brinx Resources, Ltd. as of October 31, 2010, and the results of its operations and its cash flows for the period ended October 31, 2010 in conformity with accounting principles generally accepted in the United States of America. /s/ Mark Bailey & Company, Ltd. Mark Bailey & Company, Ltd. Reno, Nevada February 2, 2011 21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Brinx Resources Ltd. Albuquerque, New Mexico We have audited the accompanying balance sheets of Brinx Resources Ltd. (the “company”) as of October 31, 2009 and 2008 and the related statements of operations, stockholders' equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal controls over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Brinx Resources Ltd. as of October 31, 2009 and 2008 and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Chisholm, Bierwolf, Nilson & Morrill, LLC Chisholm, Bierwolf, Nilson & Morrill, LLC Bountiful, Utah January 28, 2010 22 BRINX RESOURCES LTD. BALANCE SHEETS OCTOBER 31, OCTOBER 31, ASSETS Current assets Cash and cash equivalents $ $ Investment - Certificate of deposit - Accounts receivable Income taxes receivable - Prepaid expenses and deposit Total current assets Undeveloped mineral interests, at cost Oil and gas interests, full cost method of accounting, net of accumulated depletion Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Total current liabilities Asset retirement obligations Total liabilities Stockholders' equity Preferred stock - $0.001 par value; authorized - 1,000,000 shares Issued - none - - Common stock - $0.001 par value; authorized - 100,000,000 shares Issued and outstanding - 24,629,832 shares Capital in excess of par value Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 23 BRINX RESOURCES LTD. STATEMENTS OF OPERATIONS YEAR ENDED YEAR ENDED OCTOBER 31 OCTOBER 31 REVENUES Natural gas and oil sales $ $ DIRECT COSTS Production costs Depletion and accretion General and administrative Total Expenses ) ) OPERATING INCOME (LOSS) ) ) OTHER INCOME Interest income NET (LOSS) BEFORE INCOME TAXES ) ) Recovery of income taxes - ) Provision for income taxes - NET (LOSS) FOR THE YEARS $ ) $ ) Net Income Per Common Share - Basic $ ) $ ) - Diluted $ ) $ ) Weighted average number of common shares outstanding - Basic - Diluted The accompanying notes are an integral part of these financial statements. 24 BRINX RESOURCES LTD. STATEMENT OF STOCKHOLDERS' EQUITY PREFERRED STOCK COMMON STOCK Capital in Retained Total Number Number Excess of Par Earnings/ Shareholder's of Shares Amount of Shares Amount Value (Deficit) Equity BALANCES, OCTOBER 31, 2008 - $
